Citation Nr: 1411623	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  12-31 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In August 2013, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the electronic claims file.


FINDINGS OF FACT

1.  On August 13, 2013, at the videoconference hearing held prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting to withdraw her appeal of the issue of entitlement to service connection for hearing loss.

2.  Tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 1154(a), (b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim of entitlement to service connection for hearing loss, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn her appeal of the issue of entitlement to service connection for hearing loss and, hence, there remain no allegations of errors of fact or law for appellate consideration.  See August 2013 hearing transcript, p. 2.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.

With respect to the claim of entitlement to service connection for tinnitus, the Veteran contends in an April 2011 statement that she developed ringing in her ears around the time that she was leaving military service.  Similarly, the Veteran testified at her August 2013 videoconference hearing that she began experiencing ringing in her ears at or within one year of separation from service.  See transcript, pp. 7, 10-11.  The Veteran further testified that she experienced acoustic trauma from loud machine noise, including from printers, in an underground workspace.  Id., pp. 3-6.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Board finds that the Veteran's report of onset of tinnitus is competent based on her ability to observe the phenomenon with her own senses, and credible based on her consistent report of same.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a layperson is competent to observe tinnitus).  Moreover, the Veteran's report of experiencing ringing in her ears around the time of her separation from service is corroborated by her January 1971 Report of Medical History at discharge, in which she reported having ear, nose, or throat trouble; significantly, she had denied experiencing such symptoms in her August 1968 enlistment Report.  Finally, the Board observes that the November 2012 VA examiner was unable to provide an opinion as to the etiology of the Veteran's tinnitus, and no negative opinion is of record.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

The appeal of the issue of entitlement to service connection for hearing loss is dismissed.

Service connection for tinnitus is granted.




____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


